Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 1 of 10                         PageID #: 1




                        JN THE UNITED STATES DISTRICT COURT
                                                                                           FLED IN THE
                       FOR THE 9NTH     DISTRICT OF HAWA II                       UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF HAWAII

                                      - - - - - DIVISION
                                                                                  31 August 2020 146 PM lrs
                                                                                  M ichelle Rynne, Clerk of Court
                             (WrUe the District and Division, if any, of
                             the court in which the complaint is filed.)


   JASON SCUTT
                                                          Complaint and Request For
                                                          Injunction

 (Writa tho jidl nama ofoach plai11tijfwho is filing      Case No. Civil 20-00375-JAO-KJM
 this complaint. If the names ofall the plaintiffs
                                                          (to be filled in by the Clerk's Office)
 cannot fit in the space above, please write "see
 attached" in the space and attach an additioncd
 page with theful! list ofnames.)


     -against-


MAUI FAMILY LIFE CENTER


 (Write the Jilli name ofeach defendant who is
 being sued. If the names ofall the defenda11ts
 cannot fit in the space above, please write "see
 attached" in the space and attach an additional
 page with the.fit!! list ofnames.)
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 2 of 10                 PageID #: 2




 I.   The Parties to This Complaint

      A.    The Plaintiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.
                                            JASON SCUTT
                   Name
                   Street Address
                   City and County        281 KAIKEA ST
                   State and Zip Code     KIHEI , HI,        967 53
                   Telephone Number           808 - 250 - 0472
                   E-mail Address                JASON.R.SCUTT@GMAIL . COM

       B.   The Defendant(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, an organization, or
            a corporation. For an individual defendant, include the person's job or title (if
            known). Attach additional pages if needed.

            Defendant No. 1               MAUI FAMILY LIFE CEN TE R

                   Name
                   Job or Title
                   (if known)
                                                 95 KANE ST
                   Street Address
                   City and County               KAHULUI MAUI
                   State and Zip Code            HI, 96732

                   Telephone Number              808 - 877 -0 880
                   E-mail Address
                   (if known)

            Defendant No. 2
                   Name
                   Job or Title
                   (if known)
                   Street Address
                   City and County



                                             2
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 3 of 10                       PageID #: 3




                      State and Zip Code
                      Telephone Number
                      E-mail Address
                      (if known)

              Defendant No. 3

                      Name
                      Job or Title
                      (if known)
                      Street Address
                      City and County
                      State and Zip Code -
                      Telephone Number _
                      E-mail Address
                      (if known)

              Defendant No . 4

                      Name
                      Job or Title
                      (if known)
                      Street Address
                      City and County
                      State and Zip Code
                      Telephone Number
                      E-mail Address
                      (if known)

 II.   Basis for Jurisdiction

       Federal courts are courts of limited jurisdiction (limited power). Generally, only two
       types of cases can be heard in federal court: cases involving a federal question and cases
       involving diversity of citizenship of the parties. Under 28 U .S.C. § 1331, a case arising
       under the United States Constitution or federal laws or treaties is a federal question case.
       Under 28 U .S.C. § 1332, a case in which a citizen of one State sues a citizen of another
       State or nation and the amount at stake is more than $75 ,000 is a diversity of citizenship
       case. In a diversity of citizenship case, no defendant may be a citizen of the same State
       as any plaintiff.


                                                 3
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 4 of 10                       PageID #: 4




       What is the basis for federal court jurisdiction? (check all that apply)

        ~ Federal question                                 D Diversity of citizenship

      Fill out the paragraphs in this section that apply to this case.

       A.     If the Basis for Jurisdiction Is a Federal Question

              List the specific federal statutes, federal treaties, and/or provisions of the United
              States Constitution that are at issue in this case.
                    TITLE VI   CIVIL RIGHTS ACT 1968
                     FAIR HOUSING ACT 1968
                     AMERICANS WITH DISABILITIES, TITLE II AND III


      B.      If the Basis for Jurisdiction Is Diversity of Citizenship

               1.     The Plaintiff(s)

                      a.      If the plaintiff is an individual

                              The plaintiff, (name) _ _ _ _ _ _ _ _ _ _ _ , is a citizen of
                              the State of (name) _ _ _ _ _ _ _ _ __

                      b.      If the plaintiff is a corporation

                              The plaintiff, (name)                                , is incorporated
                              under the laws of the State of (name) - - - - - - - - - - -
                              and has its principal place of business in the State of (name)



                      (If more than one plaintiff is named in the complaint, attach an additional
                      page providing the same information for each additional plaintiff.)

              2.      The Defendant(s)

                      a.      If the defendant is an individual

                              The defendant, (name) _ _ _ _ _ _ _ _ _ _ , is a citizen of
                              the State of (name)                      Or is a citizen of
                              (foreign nation) _ _ _ _ _ _ _ _ _ __




                                                 4
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 5 of 10                     PageID #: 5




                       b.     If the defendant is a corporation

                              The defendant, (name)                              , 1s
                              incorporated under the laws of the State of (name)
                              ___________ , and has its principal place of
                              business in the State of (name)                         . Or is
                              incorporated under the laws of (foreign nation)
                              ___________ , and has its principal place of
                              business in (name) - - - - - - - - - - -

                       (If more than one defendant is named in the complaint, attach an
                       additional page providing the same information for each additional
                       defendant.)

               3.      The Amount in Controversy

                      The amount in controversy- the amount the plaintiff claims the defendant
                      owes or the amount at stake- is more than $75,000, not counting interest
                      and costs of court, because (explain) :
                     $100K minimum in damages and health care for emo ti o nal
                     trauma      for s~ch titls viol~tion




 Ill.   Statement of Claim

        Write a short and plain statement of the claim. Do not make legal arguments. State as
        briefly as possible the facts showing that each plaintiff is entitled to the injunction or
        other relief sought. State how each defendant was involved and what each defendant did
        that caused the plaintiff harm or violated the plaintiffs rights, including the dates and
        places of that involvement or conduct. If more than one claim is asserted, number each
        claim and write a short and plain statement of each claim in a separate paragraph. Attach
        additional pages if needed.

        A.     Where did the events giving rise to your claim(s) occur?




                    online/phone/residence




                                                 5
   Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 6 of 10                    PageID #: 6




          B.       What date and approximate time did the events giving rise to your claim(s) occur?




          C.       What are the facts underlying your claim(s)? (For example: What happened to
                   you? Who did what? Was anyone else involved? Who else saw what happened?)


               Discrimination - see complaint attachment for detail




    IV.   Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for
          the injuries you sustained, are sustaining, or will sustain as a result of the events
          described above, or why such compensation could not be measured.

   Physical and emotional distress due to being left in a near-homeless
   situation




    V.    Relief

          State briefly and precisely what relief the plaintiff asks the court to order. Do not make
          legal arguments. Include any basis for claiming that the wrongs alleged are continuing at
          the present time. Include the amounts of any actual damages claimed for the acts alleged
          and the basis for these amounts. Include any punitive or exemplary damages claimed, the
          amounts, and the reasons you claim you are entitled to actual or punitive money damages.


Temporary/preliminary injunction against discrimination and order to provide
rental assistance benefits to Plaintiff, and also eventually $100K for each
title violation as punative/exemplary


                                                   6
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 7 of 10                      PageID #: 7




 VI.   Certification and Closing

       Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11 .

       A.     For Parties Without an Attorney

              I agree to provide the Clerk's Office with any changes to my address where case-
              related papers may be served. I understand that my failure to keep a current
              address on file with the Clerk' s Office may result in the dismissal of my case.

              Date ofsigningfl.UGUST 3 1 , 20~

              Signature of Plaintiff        ~                          ~
              Printed Name of Plaintiff     JASONSC~               /
                                           ~~~~~~___..~~--+-~~~~~~~~~~-




       B.     For Attorneys

              Date of signing:              '20-

              Signature of Attorney
              Printed Name of Attorney
              Bar Number
              Name of Law Firm
              Address
              Telephone Number
              E-mail Address




                                                 7
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 8 of 10                           PageID #: 8




 Jason Scutt
 Pro Se
 281 Kaikea St.
 Kihei, HI, 96753
 808-250-0472
 Jason.r.scutt@gmail.com



  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF HAWAI’I


  JASON SCUTT, an individual, on behalf of herself         CASE NO.:

  Plaintiff                                                PLAINTIFF’S

  vs.                                                      Trial Date: none set



  Defendant.




 Jurisdiction: Fair Housing Act of 1968, Title VI of Civil Rights Act of 1964, Americans with

 Disabilities Act (ADA) II (discrimination by public services), Title III (public accommodation)



 Complaint:     The Defendant has multiple alliances with unfriendly Christian organization,

 demonstrates mass discrimination based on these beliefs against LGBTQIA+ Individuals, their

 official registration is as a church under IRS guidelines, but they advertise and operate as nonprofit

 501c(3), they receive federal and local funding, are the ONLY available resource for rental

 assistance during covid 19 pandemic. Plaintiff relied on emergency housing funds as she was being

 evicted from a domestic violence situation in which she was given “45 days” notice; however it

 was clear that she was to vacate within three days or kiss of the notice dated July 24 2020 and

 attached illegally to her front door. Plaintiff was otherwise qualified in all respects, submitted proof
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 9 of 10                         PageID #: 9




 of financial status, birth certificates as requested , photo ID, Social Security Cards (all handled

 illegally under HIPPA regulations- see [Exhibit A]) and also medical records to determine her

 status, including as transgender/LGBTQIA+ and disability to a schedule a phone interview on

 August 17, 2020. Employees then made unsolicited calls one day before the scheduled interview

 (August 16) in which Plaintiff needs to prepare for by setting up hearing accommodations for her

 right ear (left earbuds, high volume, etc.) Plaintiff would clearly have been homeless except for

 her luck in finding a temporary 6-month rental; however at higher cost and after being violently

 and immediate forced from her current living situation, and as such has suffered greater emotional,

 financial and physical stress as a direct result. She is also unable to get back her security deposit

 of $1375 until Feb 2021 and is require to continue to make the payments of $1375 per month at

 the new rental. She is unable to do so based on the denial of these public service benefits, and these

 are the ONLY available during this time within the geographic area. The 45 day vacation notice

 was in effect during the above and also covid19 and Plaintiff still faces the possibility of becoming

 homeless as a direct result of not being able to obtain the only available funds in her community

 without the assistance of this “Christian” organization and otherwise enduring hateful sentiment

 and unwanted religious conversion. During the phone conversation, employee “Nicole” used the

 word “Hoali” in reference to Plaintiff and otherwise notified Plaintiff clearly that the Organization

 does not support transgender or LGBTQIA+ individuals, who are “ineligible” after hanging up the

 phone during the conversation. They were also made aware via doctor statement of permantly

 disabled person of her multiple disabling conditions. The employee who hung up the phone in a

 violent manner after notifying Plaintiff of her “ineligibility” as well as the employee “Jackie” who

 handled her personal and medical records indiscreetly clearly demonstrated both verbally and

 physically the Organization’s contempt and prejudice based on Plaintiff’s protected rights under
Case 1:20-cv-00375-JAO-KJM Document 1 Filed 08/31/20 Page 10 of 10                       PageID #: 10




  these Titles. The Organization otherwise demonstrates in Public that it only supports “Christian”

  affiliates – see [Exhibit A] which also promote bias and prejudices toward non-conforming benefit

  recipients , also note their public status as a “church” under IRS guidelines in that exhibit. Their

  logos, attitudes beliefs, ”outreach”, and materials all represent unfriendly, prejudiced and biased

  support for homeless people and near-homeless who participate in this method forced conversion.

  Other benefit recipients will be shown to be disproportionally represented and employees have

  already demonstrated contempt and homophobia for people with disabilities as well. These rights,

  as well as those for “the disabled”, have recently been upheld for these individuals by the Nation’s

  highest courts… see the exhibit also for “Christian” symbolism in Defendant’s corporate logo

  representing cross and flames/fire and also advertise under multiple website URLs that they

  provide “non-profit” services.

  The HUD complaint, also included in the [Exhibit A] was made AUG 28, 2020 while Plaintiff was

  still at 281 Kaikea St. on Maui and a separate

  HUD complaint was Filed July 27, 2020 against landlords at 950 Wailupe Dr. on Maui.

  Relief: Plaintiff requests temporary/preliminary financial relief from the defendant as a result of

  the direct and irreparable harm in the form of the $1375 security deposit to secure new housing

  plus the $1375 x 6 months = $8250 and thereafter eventually compensative and punitive damages

  based on the discrimination under HIPPA, ADA and Fair Housing Act. Damages should be

  considered at $100,000 Each for each title violation.




  DATED: Maui, Hawai’i Monday, August 31, 2020
  JASON SCUTT
  /s/ Jason Scutt
  Jason.r.scutt@gmail.com
